UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: December 27, 2007 (Date of earliest event reported) ROYAL INVEST INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Delaware 000-27097 98-021578 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1350 Avenue of the Americas, 24th Floor New York, NY 10019-4702 (Address of principal executive offices) (Zip Code) (203) 557-3845 (Registrant’s telephone no., including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 1 - REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01Entry into a Material Definitive Agreement. On December 27, 2007 the Registrant through its subsidiary Royal Invest Europe B.V., closed on the various real estate acquisitions in The Netherlands at the Dutch Law Office of Loyens & Loeff in Amsterdam, The Netherlands,that it has disclosed in the past in its Form 8-K Current Report filingdfor a total market value of €97.626.379,25 (approximately $142,534,513.70 US), hereinafter the “December 27, 2007 Closing”, the specifics of which are described in detail below.The acquisitions were financed by a new mortgage for € 79.866.194,25 (approximately $116,604,643.60 US) from the Bank of Scotland and an additional € 17.760.185,00 ($25,929,870.10 US) in equity financing including issuing an additional 138,996,622 newly issued common shares of the Registrant to the various sellers as listed in the table on page8 of this Report.The issuing of these newly issued shares caused a change in control of the Registrant. On December 18, 2007 the Registrant acquired an additional subsidiary called Vastgoed Beleggings Mij. Bunnik I B.V. Thereafter, Royal Invest Europe B.V., the subsidiary of the Registrant transfered Royal Invest Germany Properties 1 B.V.,a subsidiary of Royal Invest Europe B.V.to Vastgoed Beleggings Mij. Bunnik I B.V., another subsidiary of the Registrant. With the addition of Vastgoed Beleggings Mij. Bunnik I B.V.,the Registrant has a total of three subsidiaries in the Netherlands, including Royal Invest Europe B.V., and Royal Invest Development and Services B.V.Vastgoed Beleggings Mij. Bunnik I B.V. has filed with the Chamber of Commerce at The Hague allowing it to usethe trade name Royal Invest Europe 2. At the December 27, 2007 Closing the Registrant in accordance with the Contract of Sale dated February 16, 2007 with Mr. Nielkanth Balewpersad Tewarie of Purmerend, The Netherlands as Seller, and Mr. Franciscus Adrianus Maria Faijdherbe of Amsterdam, the Netherlands as Guarantor, acquired a 2,680 m2 (approximately 28,817 square feet) commercial office building known as Sloterweg 22 in Badhoevedorp, the Netherlands for € 3.757.694 (approximately $5,486,233 US) in cash, excluding € 225.462 Dutch real estate transfer tax and Dutch notary fees all paid for by the Registrant.The Contract of Sale was previously filed by the Registrant in its Form 8-K Current Report dated February 16, 2007 and thereafter amendedon August 13, 2007.The difference between the original purchase price of € 3.475.000 as stated in the February 16, 2007 contract and the final purchase price of € 3.757.694 was as a result of an agreed additional compensation by the Registrant to the Seller due to delay in the final closing date. The specific details of the Sloterweg 22 in Badhoevedorp, the Netherlands acquisition is as follows. The Sloterweg 22 Property located in Badhoevedorp Amounts out (Euros)* Amount out (US Dollars)* Amountin (Euros)* Amounts in (US Dollars)* Property Purchase Price € 3,757,694 $ 5,486,233 Dutch Real Estate Transfer Tax € 225,462 $ 328,174 Additional Costs € 10,810 $ 15,783 Total Purchase Price € 3,993,966 $ 5,821,190 Gross Bank Loan from Bank of Scotland € 3,002,200 $ 4,383,212 Advance Payments Made € 100,000 $ 146,000 Balance Paid in Cash € 891,766 $ 1,301,978 Total € 3,993,966 $ 5,821,190 € 3,993,966 $ 5,831,190 Gross bank loan Basis 85.00 % 85.00 % Loan to value € 3,532,000 $ 5,156,720 € 3,002,200 $ 4,383,212 Loan to costs € 3,993,966 $ 5,821,190 € 3,394,871 $ 4,956,512 * All acquisitions and financing were made in Euros * The conversion of Euros to Dollars are made at € 1,00 equal to $1.46 2 On December 27, 2007 the Registrant closed on the binding Memorandum of Agreement dated May 25, 2007 with Machine Transport Midden Nederland BV, of Rijnsburg, the Netherlands; FVG BV, of Amsterdam, the Netherlands; Emile-Staete BV, of Amsterdam, the Netherlands; and Rico Staete BV, of Amsterdam, the Netherlands all of whom collectively are Sellers and E.C.M. Hoff Holding BV of Rotterdam, the Netherlands to purchase 6 properties in the Netherlands, located at: Mijlweg 7, in Vianen, the Netherlands Berenkoog 53, in Alkmaar, the Netherlands Keulsekade 21, in Utrecht, the Netherlands Edisonweg 9, in Woerden, the Netherlands De Schans 1802, in Lelystad, the Netherlands Franciscusweg 8-10, in Hilversum, the Netherlands The above acquisition was made for € 32,916.000 (approximately $48,057,360 US) in cash and stock as noted in the Registrant 8-K filing dated May 25, 2007 and filed on August 13, 2007.The difference of € 4.750.000 between the original purchase price of € 37.666.000 as stated in the May 25, 2007 contract and the purchase price at closing of € 32.916.000 including transfer tax paid by the Sellers was for the property located at Tackenweide 48, in Emmerich, Germany which was previously acquired by the Registrant on July 19, 2007 as noted in the Registrant 8-K filing dated May 25, 2007 and filed on September 16, 2007 and on Form 8-K/A on November 19, 2007. The Tackenweide 48, in Emmerich, Germany is in Royal Invest Germany Properties 1 B.V.,a subsidiary ofVastgoed Beleggings Mij. Bunnik I B.V.,a subsidiary of the Registrant under the trade nameRoyal Invest Europe 2. The acquired properties on December 27, 2007 have been appraised for € 32.971.930 (approximately $48,138,098 US).The transaction was financed in the amount of € 26.439.250 from the Bank of Scotland and shares of the Registrant valued at $0.10 per share for a total of 112,485,350.The Registrant further signed a note with the Sellers for € 1.091.257 (approximately $1,593,235.22 US) and issued 1,000 newly preferred shares to E.C.M. Hoff Holding BV.The preferred shares have a right to appoint one member to the Board of Directors and the right to request the Board of Directors to call for a shareholders’ meeting. The specific details of theacquisition is as follows. FVG Properties including 6 properties Amounts out (Euros)* Amount out (US Dollars)* Amountin (Euros)* Amounts in (US Dollars)* Total Property Purchase Price € 32,916,000 $ 48,057,360 Dutch Real Estate Transfer Tax € - $ - Additional Costs € 2,974 $ 4,342 Total Purchase Price € 32,918,974 $ 48,061,702 Gross Bank Loan € 26,439,250 $ 38,601,305 Subordinated Note to ECM/MTMN (Shares) € 6,657,715 $ 9,720,264 Subordinated Note toECM /MTMN (Loan) € 1,091,257 $ 1,593,235 Cash Balance € 1,269,248 $ 1,853,102 Total € 34,188,222 $ 49,914,804 € 34,188,222 $ 49,914,804 Gross bank loan Basis 85.00 % 85.00 % Loan to value € 31,105,000 $ 45,413,300 € 26,439,250 $ 38,601,305 Loan to costs € 32,916,000 $ 48,057,360 € 27,978,600 $ 40,848,756 * All acquisitions and financing were made in Euros * The conversion of Euros to Dollars are made at € 1,00 equal to $1.46 3 On December 27, 2007 the Registrant closed on the binding Memorandum of Agreement dated July 12, 2007 with Muermans Vastgoed 46 B.V.of Herten, Roermond, the Netherlands as Seller to purchase an 18,338 m2 (approximately 197,183 square feet) commercial office building known as Schepersmaat 4, 9ssen, the Netherlands for € 23.873.585 (approximately $34,855,434.10 USD) excluding € 1.432.415 in cash and newly issued stock as noted in the Registrant Form 8-K Current Reportdated July 12, 2007 and filed on August 14, 2007.The property which has a yearly rental income of € 2,000,000 (approximately $2,680,000 USD), guaranteed by the Seller for two years, and has been appraised for € 25,306,000 (approximately $33,062,960 USD). The transaction was financed in the amount of € (approximately $25,460,000 USD) from the Bank of Scotland and the balance of the purchase price was paid with the Registrant’s shares valued at $0.2078 per share for a total of 21,465,885 newly issued shares and a convertible note issued by Registrant to the amount of€3.500.000. The specific details of theacquisition is as follows. Muermans Property located in Assen Amounts out (Euros)* Amount out (US Dollars)* Amountin (Euros)* Amounts in (US Dollars)* Property Purchase Price € 23,873,585 $ 34,855,434 Dutch Real Estate Transfer Tax € 1,432,415 $ 2,091,326 Notary Fees € 5,385 $ 7,862 Other Transaction Costs € 308 $ 450 Total Purchase Price € 25,311,385 $ 36,954,622 Gross Bank Loan Mortgage € 21,510,100 $ 31,404,746 Subordinated Note (Shares) € 3,055,213 $ 4,460,611 Subordinated Note (Loan) € 3,500,000 $ 5,110,000 Cash Balance € 2,753,928 $ 4,020,735 Total € 28,065,313 $ 40,975,357 € 28,065,313 $ 40,975,357 Gross bank loan Basis 85.00 % 85.00 % Loan to value € 25,306,000 $ 36,946,760 € 21,510,100 $ 31,404,746 * All acquisitions and financing were made in Euros * The conversion of Euros to Dollars are made at € 1,00 equal to $1.46 4 On December 27, 2007 the Registrant closed on the binding Contract of Sale signed on July 25, 2007 with the shareholders of Alfang B.V.of Eindhoven, the Netherlands as Seller to purchase Alfang B.V. which owns a series of mortgaged commercial properties in the Netherlands for €2.208.000 (approximately $3,223,680 USD) ofwhich € 708.000 in cash and € 1.500.000 were paid in newly issued stock for a total of 1,687,500 sharers at $1.20 per share as noted in the Registrant 8-K filing dated August 15, 2007. The list of the acquisition are as follows: Parallelweg 29 in Beverwijk, The Netherlands Kriuisweg 855, 857, 859 in Hoofddorp, The Netherlands Schinkelwaard 20 in Alkmaar , The Netherlands Willemstraat 47, 67, 69 in Hengelo, The Netherlands Zuidermolenweg 7 in Amsterdam, The Netherlands Produktieweg 119 in Wormerveer, The Netherlands The specific details of theAlfang acquisition is as follows. Alfang Properties located in Hoofddorp, Hengelo Amounts out (Euros)* Amount out (US Dollars)* Amountin (Euros)* Amounts in (US Dollars)* Beverwijk, Alkmaar, Amsterdam, Worm Property Purchase Price € 15,215,000 $ 22,213,900 Current Assets € 222,000 $ 324,120 Cash € 385,000 $ 562,100 Preferred Shareholders' € 224,000 $ 327,040 Deferred Taxation € 224,000 $ 327,040 Liabilities Excluding Financial Inst € 1,800,000 $ 2,628,000 C/A Participants (status Dec 28, 2007) € 1,646,309 $ 2,403,611 Subtotal € 17,468,309 $ 25,503,731 € 2,024,000 $ 2,955,040 Total Amount Payable € 15,444,309 $ 22,548,691 Amount Payable For Mortgage Loan (ING / HSH) € 11,590,000 $ 16,921,400 Amount Payable For C/A Participants € 1,646,309 $ 2,403,611 Amount Payable For Shares Alfang BV € 2,208,000 $ 3,223,680 € 15,444,309 $ 22,548,691 Amount Payable € 15,444,309 $ 22,548,691 Dutch Real Estate Transfer Tax € - $ - Gross Bank Loan Mortgage € 15,444,309 $ 22,548,691 Gross Bank Loan CurrentAcc € 847,200 $ 1,236,912 Gross Bank Loan Shares € - $ - Transaction Costs (2%) € - $ - Balance Subordinated Note € 1,500,000 $ 2,190,000 Deposit Rental Guarantee € 100,000 $ 146,000 Balance Payable Shareholders € 608,000 $ 887,680 Balance Payable C/A Participants € 799,109 $ 1,166,699 Total € 15,444,309 $ 22,548,691 € 15,444,309 $ 22,548,691 Gross bank loan Basis 85.00 % 85.00 % Loan to value € 14,632,000 $ 21,362,720 € 12,437,200 $ 18,158,312 * All acquisitions and financing were made in Euros * The conversion of Euros to Dollars are made at € 1,00 equal to $1.46 5 Valuations, excluding Real Estate Transfer Tax ( ***) Including RETT Hoofddorp, Kruisweg € 2,900,000 ( *) € 3,074,000 Hengelo, Willemstraat € 2,082,000 € 2,206,920 Beverwijk, Parallelweg € 4,213,000 € 4,465,780 Alkmaar, Schinkelwaard € 4,143,000 € 4,391,580 Amsterdam, Zuidermolenweg € 1,294,000 € 1,371,640 Wormerveer, Productieweg € 395,000 ( **) € 395,000 Total € 15,027,000 € 15,509,920 (*) revaluation by BoS due to purchase option by tenant (**) was sold prior to acquisition (***) Dutch Real Estate Transfer Tax 6 On or about September 6th, 2007 Royal Invest Europe B.V., the subsidiary of the Registrantentered into a Letter of Intent with the shareholders of AmogB B.V.of Amsterdam, the Netherlands as Seller to purchase all common shares in AmogB B.V., no previous Firm 8-K Current Report was made regarding this Letter of Intent. AmogB B.V. owns a portfolio of mortgaged commercial properties in the Netherlands. In the contract of sale this portfolio was set on a purchase price of € 13.500.000 The total purchase pricepaid was for € 1.500.000 in newly shares issued by the Registrant at $1.00 per share. The remainder of the purchase price was paid in cash.As the Letter of Intent refered to a legal delivery on October 1, 2007 negotiations resulted in an amendment of the original agreement, whereby the number of shares issued by the Registrant was fixed on basis of a conversion of newly issued shares on basis of € 1.500.000 at $ 1,00 per share and a currency exchange rate of € 1,00 $ 1.46 (rate as per December 7th, 2007). The amount of the purchase price was not increased – but the penalty for the late legal delivery was set on a € 1.000 per day.This penalty was set as a discount on the part of the payment in newly issued shares. The list of the acquired properties was as follows: Produktieweg 1 in Roermond, The Netherlands Stuartweg 2 in Vianen, The Netherlands Nieuw-Zeelandweg 10, in Amsterdam, The Netherlands The specific details of theAmobB acquisition is as follows. AmogB B.V. Properties located in Roermond, Vianen, Amst Amounts out (Euros)* Amount out (US Dollars)* Amountin (Euros)* Amounts in (US Dollars)* Property Purchase Price € 13,500,000 $ 19,710,000 Current Assets € 38,163 $ 55,718 Cash € 2,351 $ 3,432 Preferred Shareholders' € 12,600 $ 18,396 Deferred Taxation € 788,443 $ 1,151,127 Liabilities Excluding Financial Instruments € 509,128 $ 743,327 Current Account Shareholder € 483,475 $ 705,874 Subtotal € 14,023,989 $ 20,475,024 € 1,310,171 $ 1,912,850 Total Amount Payable € 12,713,818 $ 18,562,174 Amount Payable for Mortgage Loan AmogB B.V. € 7,634,436 $ 11,146,277 Amount Payable forC/A Shareholder € 483,475 $ 705,874 Amount Payable for Shares of AmogB B.V. € 4,595,907 $ 6,710,024 € 12,713,818 $ 18,562,174 Acquisition of AmogB B.V. with the Properties Amount Payable € 12,713,818 $ 18,562,174 Dutch Real Estate Transfer Tax € - $ - Notary Fees € - $ - Gross Bank Loan Mortgage € 7,634,436 $ 11,146,277 Gross Bank Loan For Current Acct € 483,475 $ 705,874 € - $ - Balance Subordinated Note € 1,446,000 $ 2,111,160 Balance PaidAmog Beheer € 3,149,907 $ 4,598,964 Total € 12,713,818 $ 18,562,174 € 12,713,818 $ 18,562,174 Gross bank loan Basis 85.00 % 85.00 % Loan to value € 13,049,000 $ 19,051,540 € 11,091,650 $ 16,193,809 Valuations, excluding Dutch Real Estate Transfer Tax Including RETT Roermond, Produktieweg € 3,792,000 € 4,019,520 Vianen, Stuartweg € 7,018,000 € 7,439,080 Amsterdam, Nieuw-Zeelandweg € 2,239,000 € 2,373,340 Total € 13,049,000 € 13,831,940 * All acquisitions and financing were made in Euros * The conversion of Euros to Dollars are made at € 1,00 equal to $1.46 7 The entire December 27, 2007 closings is summarized below. After the closing, The Registrant has 150,208,862 shares issued and outstanding. Amountconverted to shares Deal Name Total Shares issued Percent of Total Shares Name of Person or Entity that In Euros in US Dollars of the Registrant Outstnding were issued Shares of the Registrant Alfang BV € 1,500,000.00 $ 2,025,000.00 421,875 0.28% Handelsonderneming Huco B.V. 421,875 0.28% IDM Holding B.V. 421,875 0.28% Marrita B.V. 421,875 0.28% Van der Horst Beheer B.V. Amogb BV € 1,500,000.00 $ 2,190,000.00 2,190,000 1.46% Beheer- en Exploitatiemaatschappij Amog b.v. Kuiper Groep BV € 510,000.00 $ 748,664.70 623,887 0.42% Kuiper Groep BV FVG Properties € 7,704,476.00 $ 11,248,534.96 52,729,320 35.10% ECM Hoff Holding BV 459,375 0.31% Chevalier 153,125 10.19% Kramer 100,000 0.07% Aleid Waal 20,000,000 13.31% ECM Hoff Holding BV for security Muermans 1,470,000 0.98% ECM Hoff Holding BV for Ringeling BV later 37,573,529 25.01% Muermans Vast Goed Roermond BV Muermans 46 € 3,055,213.00 $ 4,460,610.98 21,465,885 14.29% Muermans Vast Goed Roermond BV In relation to acquisitions € 14,269,689.00 € 20,672,810.64 138,452,622 92.17% ECM Hoff Holding BV € 150,000.00 $ 204,000.00 272,000 0.18% ECM Hoff Holding BV Muermans Vast Goed Roermond BV € 150,000.00 $ 204,000.00 272,000 0.18% Muermans Vast Goed Roermond BV Total newly issued shares of the Registrant € 14,569,689 $ 21,080,810.64 138,996,622 92.54% Total existing shares outstanding 11,212,240 7.46% Total shares outstanding including existing shares 150,208,862 100.00% 74,471,320 49.58% Total shares of outstandsing owned by ECM Hoff Holding BV 64,311,414 42.81% Total shares of outstanding owned by Muermans Vast Goed Roermond BV * All acquisitions and financing were made in Euros * The conversion of Euros to Dollars are made at € 1,00 equal to $1.46 8 The Registrant has decided to postpone the closing of the binding Contract of Sale with Bloemers Onroerend Goed B.V.of Oirschot, the Netherlands as Seller to purchase a commercial warehouses and office building consisting of 8,713 m2 known as J.C.Beetslaan 153 at 2oofddorp, the Netherlands for € 6,500,000 (approximately $8,840,000 USD) . In addition, the Registrant has decided to postpone the closing on the Memorandum of Understanding dated June 14, 2007 with Stedekroon B.V.of the Netherlands as Seller for two commercial properties, one is a 8,713 m2 (approximately 93,688 square feet) office building in Amersfoort, the Netherlands and the other, a 4,402 m2 (approximately 47,333 square feet) office building with a shopping strip in Emmen, the Netherlands.The properties are being purchased for € 13.750.000 (approximately $18,425,000 US) for cash. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01FINANCIAL STATEMENTS AND EXHIBITS. Exhibits: Exhibit No.Document Description 10.01Agreementto purchase Vastgoed Beleggings Mij. Bunnik I B.V.,dated December 18, 2007. Transfer of Royal Invest Germany Properties 1 B.V.,by Royal Invest Europe B.V.to Vastgoed Beleggings Mij. Bunnik I B.V. dated December 18, 2007. 10.03Bank of Scotland Tem Sheet€ 100.000.000dated November 23, 2007, as filed withRegistrant’s Current Report on Form 8-Kwith the Securities and Exchange Commission on November 23, 2007. 10.04
